Axtell, C. J. This action was brought by Corkins against Prichard, before a justice of the peace in San Miguel county, and, on appeal to the district court, Corkins had judgment. The assignments of error are: (1) That there was no sufficient description of the property; (2) no possession was shown to have existed in plaintiff prior to bringing the suit; and (3) that no forcible entry was proven. All these assignments of error are facts about which the record shows a substantial conflict in the evidence. In such a case this court will not disturb a verdict of a jury unless it is shown that some error in law occurred upon the trial. The fourth and only assignment of error in law is that the court refused to admit certain •evidence. The evidence thus refused to be admitted by the court was an offer to prove that defendant Prichard desired to rent a piece •of land “on the other side of the ridge of rock.” This witness was ..asked: “Do you know where the quarries are that Mr. Corkin has ¡been taking rock from?” Answer. “No, sir.” “Are you acquainted with Hugh Prichard?” “I am.” “Under what circumstances did •you become acquainted with him?” “He came to me to rent apiece •of land out on the other side of the ridge of rocks, to get some rocks from the side of the land.” We fail to see in what possible way the •exclusion of the offer to prove that Prichard desired to rent or did rent land “out on the other side of the ridge” could affect the ease. The court did perfectly right in excluding this evidence. Judgment .affirmed. We concur: Bell, J.; Bristol, J.